(Rev 4/18)
                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF ALASKA
                                       EXHIBIT LIST OF PLAINTIFF


Case No.: 3:19-mj-00206-DMS                                      Magistrate Judge: DEBORAH M. SMITH
Title: U.S.A.
  vs.
       MICHAEL LEE GRAVES
Dates of Hearing/Trial: May 14, 2019
Deputy Clerk/Recorder: Robin Carter
Official Reporter:          None Present

Attorney for Plaintiff
Kimberly Sayers-Fay



                                                    EXHIBITS
    EX#       ID          ADM                                 DESCRIPTION OF EXHIBIT

       1      X          5/14/19 Twitter post dated 2/13/19

       2      X          5/14/19 Twitter post dated 2/24/19

       3      X          5/14/19 Twitter post dated 4/15/19

       4      X          5/14/19 Twitter post dated 4/16/19

       5      X          5/14/19 Twitter post dated 4/19/19

       6      X          5/14/19 Twitter post dated 5/6/19

       7      X          5/14/19 Twitter post dated 3/9/19

       8      X          5/14/19 Twitter post 3/23/19

       9      X          5/14/19 Twitter post dated 3/23/19

      10      X          5/14/19 Images of bumper stickers on car

      11      X          5/14/19 Definition of images from bumper stickers

      12      X          5/14/19 Image of suppressor with 1488

      13      X          5/14/19 Image of suppressor with "snoos"

      14

      15      X          5/14/19 Firearm transaction report




                Case 3:19-mj-00206-DMS Document 20 Filed 05/14/19 Page 1 of 2
(Rev 3/18)
                                   CONTINUATION
                              EXHIBIT LIST OF PLAINTIFF
                                                                              Page:   2
Case No: 3:19-mj-00206-DMS                      Magistrate Judge: DEBORAH M. SMITH
    EX#      ID     AD                      DESCRIPTION OF EXHIBIT




              Case 3:19-mj-00206-DMS Document 20 Filed 05/14/19 Page 2 of 2
